

EXHIBIT 10.29


AGREEMENT FOR PERFORMANCE STOCK AWARD


This Agreement for Performance Stock Award (the "Stock Agreement") is between
FIRST FINANCIAL BANCORP., an Ohio corporation ("First Financial"), and
<Participant Name> (the "Participant") who, as of <Enter Grant Date> which is
the date of this Stock Agreement (the “Grant Date”), is an employee of First
Financial or a Subsidiary.
WHEREAS, First Financial established the 2012 Stock Plan (the "Plan") and a
Committee of the Board of Directors of First Financial designated in the Plan
(the "Committee") approved the execution of this Stock Agreement containing the
Performance Stock Award to the Participant upon the terms and conditions
hereinafter set forth:
NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:
1.
Award of Performance Stock. First Financial hereby issues to Participant as of
the Grant Date an Award equal to <Enter Number of Shares Granted> shares of
restricted Stock of First Financial (“Stock”), without par value, in
consideration of services to be rendered and subject to achievement of certain
performance goals as set forth herein.



2.
Restrictions on Transfer. The shares of restricted Stock so received by the
Participant pursuant to this Award and any additional shares attributable
thereto received by the Participant as a result of any stock dividend,
recapitalization, merger, reorganization or similar event are subject to the
restrictions set forth herein and may not be sold, assigned, transferred,
pledged or otherwise encumbered during the Performance Period, except as
permitted hereby.



3.
Performance Period. The Performance Period as used in this Stock Agreement shall
mean the three year period that begins on [insert] and ends on [insert].



4.
Vesting Date. Unless otherwise provided in this Stock Agreement, the Vesting
Date shall be <Enter Vest Date>, provided certain metrics, as set forth in
Schedule 4 are met. Notwithstanding the foregoing or anything in this Stock
Agreement to the contrary, if the Committee determines that during the
Performance Period and prior to the Vesting Date, (i) there has been a Change in
Control (as determined by the Committee in accordance with the terms of the
Plan), and (ii) within 12 months following the Change in Control the Grantee
experiences either a material reduction in base compensation of at least 10%, or
loss of employment other than for cause, the following vesting procedures shall
apply to the Award:



a.
The Performance Period shall end with respect to such unvested shares of
restricted Stock, effective as of the date of such material reduction in base
compensation or loss of employment and the Committee shall determine the extent
to which (if any) Performance Level has been achieved for the Performance Period
based upon audited or unaudited financial information available;

 
b.
If the Committee is unable to determine which (if any) Performance Level has
been achieved, the Target Performance Level will be assumed to have been
achieved. In no event shall the Participant become entitled to a Vesting
Percentage greater than the Vesting Percentage applicable to the Target
Performance Level where the Committee has not determined the actual Performance
Level achieved; and




--------------------------------------------------------------------------------





c.
Pro-rate the portion of the Award that becomes vested based on each completed
day of the Performance Period prior to the reduction in base compensation or
loss of employment based upon the Committee’s determination of the degree of
attainment of a Performance Level. The forfeiture provisions otherwise
applicable to the Award shall lapse with respect to the pro-rated Award as of
the date determined by the Committee, but in no event later than the Vesting
Date.




--------------------------------------------------------------------------------





Schedule 4
Performance Goal. The number of shares of restricted Stock earned during a
Performance Period will be dependent upon the relative cumulative total
shareholder return (“TSR”) and average annual return on assets (“ROA”) achieved
by First Financial during the Performance Period compared to KBW Regional Bank
Index peers (“Peer Group”). For purposes of this Stock Agreement:
“TSR” means the Bloomberg-calculated change in market value of stock, plus
reinvested dividends, during the Performance Period.
“ROA” means the average of the SNL-calculated annual net income divided by total
assets.
Performance Level. Performance Stock will vest only if the Threshold Performance
Level is achieved during the Performance Period: (i) TSR and ROA greater than or
equal to the 25th percentile of the Peer Group and (ii) earnings per share are
above $0. Both TSR and ROA contribute individually and equally to the payout
such that performance below the 25th percentile on one measure individually does
not prevent the second measure from generating payment for performance achieved
at or above the 25th percentile. Earnings per share must be greater than $0 in
order for any portion of the award to vest.
Vesting Percentage. The approach to applying the performance multiplier will be
as follows:
The amount of the Award earned will be determined by multiplying the Award by
the appropriate Vesting Percentage (below) that corresponds to the applicable
Performance Level achieved during the Performance Period. The Vesting Percentage
for a Performance Level between the points listed below will be determined using
linear interpolation.
Performance Level
Relative TSR and ROA (Equally weighted)
Vesting
Percentage
 
 
 



















Certification of Award and Vesting. The Committee shall certify in writing its
determination and approval that the applicable performance goal or goals have
been satisfied and the applicable Performance Level achieved. Those shares of
Stock that vest upon achievement of the applicable performance goals as
determined by the Committee will cliff vest on the Vesting Date. The value of
the earned restricted Stock will be paid 100% in Stock. The portion of the Award
that does not otherwise vest in accordance with this Schedule 4 will be
forfeited and all related rights with respect to all unvested shares of Stock
that are subject to the Award shall be forfeited by the Participant as of the
Vesting Date.



--------------------------------------------------------------------------------



5.
Forfeiture and Clawback Provision. Notwithstanding any other provision of this
Stock Agreement, Participant hereby agrees that if his or her employment with
First Financial or a Subsidiary is terminated for any reason, voluntarily or
involuntarily (other than due to retirement, death, or disability), whether by
resignation or dismissal for cause or otherwise, during the Performance Period,
the Award shall be forfeited and all related rights with respect to all shares
of Stock that are subject to the Award shall be forfeited automatically as of
the date of such termination of employment, and First Financial automatically
will become the sole owner of such Stock as of such date.



Notwithstanding the foregoing, in the event the Participant’s employment
terminates as a result of a retirement, death, or disability (as such terms are
defined in the Company’s ERISA plans) (“Early Termination”), the Committee
shall:


a.
At the end of the Performance Period, certify in writing the extent to which the
performance goals for the Performance Period have been met and the applicable
Vesting Percentage of the Award based on actual achievement of such performance
goals; and



b.
Pro-rate the Award based on each completed month of service by the Participant
during the portion of the Performance Period prior to the Early Termination. The
forfeitures provisions in Section 4 with respect to the pro-rated Award shall
lapse on the Vesting Date.



A transfer of the Participant's employment between Subsidiaries or between any
Subsidiary and First Financial will not be considered a termination of
employment for purposes of this Stock Agreement. Notwithstanding the foregoing,
a Participant's employment will be considered terminated for purposes of this
Stock Agreement as of the date that the Participant's employing Subsidiary
ceases to be a Subsidiary for any reason, unless prior to or as of such date the
Participant's employment is transferred to First Financial or to a remaining
Subsidiary.


Notwithstanding the forgoing, if Participant incurs an involuntary termination
of employment (or is deemed to incur a termination of employment under the
preceding paragraph) during the Performance Period solely as a result of a
Change in Control of First Financial, the Participant shall continue to be
treated as employed by First Financial for purposes of determining the amount of
the Award which vests under Section 4 (above) in connection with a Change in
Control.


6.
Issuance of Stock Awards.



a.
Upon award of the restricted Stock to the Participant, shares of restricted
Stock shall be evidenced by a book entry registration by First Financial for the
benefit of the Participant. Each such registration will be held by First
Financial or its agent. Any restricted Stock of First Financial resulting from
any stock dividend, recapitalization, merger, reorganization or similar event
will also be held by First Financial or its agent. All such Stock evidenced
thereby will be subject to the forfeiture provisions, limitations on
transferability and all other restrictions herein contained.



b.
Subject to Section 6(c) and (d) below, with regard to any shares of restricted
Stock which cease to be subject to restrictions pursuant to Section 2, First
Financial will, within sixty (60) days of the date such shares cease to be
subject to restrictions, transfer Stock for such shares free of all restrictions
set forth in the Plan and this Stock Agreement to the Participant or the
Participant's designee, or in the event of such Participant's death subsequent
to expiration of the Performance Period, to the Participant's legal
representative, heir or legatee.






--------------------------------------------------------------------------------



c.
By accepting shares of restricted Stock, the Participant agrees not to sell
shares at a time when applicable laws or First Financial’s rules prohibit a
sale. This restriction shall apply as long as the Participant is an employee,
consultant or director of First Financial or a Subsidiary. The Participant
agrees, if requested by First Financial, to hold such shares for investment and
not with a view of resale or distribution to the public, and if requested by
First Financial, the Participant must deliver to First Financial a written
statement satisfactory to First Financial to that effect.



d.
The Stock subject to this Award (including Stock that becomes vested in
accordance with the terms of the Award) shall be subject to any First Financial
Affiliated Company clawback policy and any applicable stock retention policies
for the Chief Executive Officer and/or Named Executive Officers as those
policies may be amended from time to time.



7.
Shareholder's Rights. Subject to the terms of this Stock Agreement, during the
Performance Period:



a.
The Participant will have, with respect to the restricted Stock, the right to
vote all shares of the restricted Stock received under or as a result of this
Stock Agreement, including shares which are subject to the restrictions on
transfer in Section 2 and to the forfeiture provisions in Section 5 of this
Stock Agreement.



b.
The Participant shall not be paid any dividends with respect to the restricted
Stock until after the end of each respective Performance Period and the
expiration of each respective Vest Date. After the Vest Date, the Participant
shall receive a cash payment (without interest) based on the dividends that
would have been payable to the Participant, but for the restrictions set forth
in this Agreement, after the Grant Date on the restricted Stock subject to the
Award multiplied by the actual Vesting Percentage achieved with respect to the
Award under Section 4. By way of example, when the Performance Period ends if
the Committee determines that the Performance Level results in a Vesting
Percentage of 110% of the Award, Participant will be entitled to three years of
accumulated dividends from the date of grant to the 3rd anniversary date on 110%
of the original restricted Stock awarded. No dividends shall be paid to the
Participant with respect to any shares of restricted Stock that are forfeited by
the Participant or not earned.



c.
Any dividends that become payable in accordance with this Section 7 with respect
to an Award shall be paid on or after the Vesting Date, but in no event later
than March 15th of the year following the year in which the Vesting Date occurs.



8.
Regulatory Compliance. The issue of shares of restricted Stock and Stock will be
subject to full compliance with all then-applicable requirements of law and the
requirements of the exchange upon which Stock may be traded, as set forth in the
Plan. Furthermore, First Financial shall have the right to refuse to issue or
transfer any shares under this Stock Agreement if First Financial, acting in its
absolute discretion determines that the issuance or transfer of such Stock might
violate any applicable law or regulation.



9.
Withholding Tax. The Participant agrees that, in the event that the award and
receipt of the restricted Stock or the expiration of restrictions thereon
results in the Participant's realization of income which for federal, state or
local income tax purposes is, in the opinion of counsel for First Financial,
subject to withholding of tax at source by the Participant's employer, the
Participant will pay to such Participant's employer an amount equal to such
withholding tax or make arrangements satisfactory to First Financial regarding
the payment of such tax (or such employer on behalf of First




--------------------------------------------------------------------------------



Financial may withhold such amount from Participant's salary or from dividends
paid by First Financial on shares of the restricted Stock or any other
compensation payable to the Participant). Alternatively, if the Participant
makes a proper Code Section 83(b) election, the Participant must notify First
Financial in accordance with the requirements of Code Section 83(b) and promptly
pay First Financial the applicable federal, state and local withholding taxes
due with respect to the shares of restricted Stock subject to the election.


10.
Investment Representation. The Participant represents and agrees that if he or
she is awarded and receives the restricted Stock at a time when there is not in
effect under the Securities Act of 1933 a registration statement pertaining to
the shares and there is not available for delivery a prospectus meeting the
requirements of Section 10(A)(3) of said Act, (i) he or she will accept and
receive such shares for the purpose of investment and not with a view to their
resale or distribution, (ii) that upon such award and receipt, he or she will
furnish to First Financial an investment letter in form and substance
satisfactory to First Financial, (iii) prior to selling or offering for sale any
such shares, he or she will furnish First Financial with an opinion of counsel
satisfactory to First Financial to the effect that such sale may lawfully be
made and will furnish First Financial with such certificates as to factual
matters as First Financial may reasonably request, and (iv) that certificates
representing such shares may be marked with an appropriate legend describing
such conditions precedent to sale or transfer.



11.
Federal Income Tax Election. The Participant hereby acknowledges receipt of
advice that, pursuant to current federal income tax laws, (i) he or she has
thirty (30) days in which to elect to be taxed in the current taxable year on
the fair market value of the restricted Stock in accordance with the provisions
of Internal Revenue Code Section 83(b), and (ii) if no such election is made,
the taxable event will occur upon expiration of restrictions on transfer at
termination of the Performance Period and the tax will be measured by the fair
market value of the restricted Stock on the date of the taxable event.



12.
Adjustments. Except as otherwise provided in this Stock Agreement, if, after the
date of this Stock Agreement, the Stock of First Financial is, as a result of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures or other change in
corporate structure of First Financial, increased or decreased or changed into
or exchanged for a different number or kind of shares of stock or other
securities of First Financial or of another First Financial, then:



a.
there automatically will be substituted for each share of restricted Stock for
which the Performance Period has not ended granted under the Stock Agreement the
number and kind of shares of stock or other securities into which each
outstanding share is changed or for which each such share is exchanged; and



b.
First Financial will make such other adjustments to the securities subject to
provisions of the Plan and this Stock Agreement as may be appropriate and
equitable; provided, however, that the number of shares of restricted Stock will
always be a whole number.



13.
Non‑solicitation and Non-disclosure of Confidential Information.



a.
Non‑solicitation of Clients. During the Participant’s employment with First
Financial or any Affiliated Companies (as defined below) and for a period of one
year after Participant is no longer employed by any Affiliated Companies,
Participant shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,




--------------------------------------------------------------------------------



independent contractor, creditor or agent of any person (other than for First
Financial or any Affiliated Companies):


(1)
Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;



(2)
Solicit or attempt in any manner to persuade any client or customer of any
Affiliated Companies to cease to do business, to refrain from doing business or
to reduce the amount of business which any client or customer has customarily
done or contemplates doing with any of the Affiliated Companies; or



(3)
Interfere with or damage (or attempt to interfere with or damage) any
relationship between any Affiliated Company and any client or customer.



b.
Non‑solicitation of Employees; No Hire. During the Participant’s employment with
First Financial or any Affiliated Companies and for a period of one year after
Participant is no longer employed by First Financial or any Affiliated
Companies, Participant shall not, directly or indirectly, whether individually
or as a shareholder or other owner, partner, member, director, officer,
employee, independent contractor, creditor or agent of any person (other than
for any Affiliated Company):



(1)
Solicit any employee, officer, director, agent or independent contractor of any
Affiliated Company to terminate his or her relationship with, or otherwise
refrain from rendering services to, any Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any Affiliated Company’s
relationship with any of its employees, officers, directors, agents or
independent contractors; or



(2)
Employ or engage any person who, at any time within the two‑year period
immediately preceding such employment or engagement, was an employee, officer or
director of any Affiliated Company.



c.
Non-disclosure of Confidential Information.



(1)
During Participant’s employment with First Financial or any Affiliated Company
and after the termination of such employment for any reason, Participant shall
not, without the prior written consent of the General Corporate Counsel of First
Financial (or such person’s designee) or as may be otherwise required by law or
legal process, communicate or divulge any Confidential Information to any person
or entity other than First Financial or an Affiliated Company, their employees,
and those designated by First Financial or an Affiliated Company, or use any
Confidential Information except for the benefit of First Financial or an
Affiliated Company. Upon service to Participant of any subpoena, court order or
other legal process requiring Participant to disclose Confidential Information,
Participant shall immediately provide written notice to First Financial of such
service and the content of any Confidential Information to be disclosed.



(2)
Immediately upon the termination of Participant’s employment with First
Financial or an Affiliated Company for any reason, Participant shall return to
First Financial or the applicable Affiliated Company all Confidential
Information in Participant’s possession,




--------------------------------------------------------------------------------



including but not limited to any and all copies, reproductions, notes, or
extracts of Confidential Information in paper or electronic form.


d.
Defined Terms. Unless otherwise defined in this Stock Agreement, capitalized
terms shall have the same meaning as that in the Plan. For purposes of this
Stock Agreement, the following terms shall have the meaning set forth below:



(1)
“Affiliated Companies” shall mean First Financial, all of its direct or indirect
subsidiaries, and any other entities controlled by, controlling, or under common
control with First Financial, including any successors thereof, except that,
following the consummation of a Change in Control, for purposes of Section 13(a)
and 13(b), Affiliated Companies shall be limited to First Financial and its
subsidiaries as of immediately prior to the consummation of such Change in
Control.



(2)
“Confidential Information” shall mean all trade secrets, proprietary data, and
other confidential information of or relating to any Affiliated Company,
including without limitation financial information, information relating to
business operations, services, promotional practices, and relationships with
customers, suppliers, employees, independent contractors, or other parties, and
any information which any Affiliated Company is obligated to treat as
confidential pursuant to any course of dealing or any agreement to which it is a
party or otherwise bound, provided that Confidential Information shall not
include information that is or becomes available to the general public and did
not become so available through any breach of this Stock Agreement by
Participant or Participant’s breach of a duty owed to First Financial.



(3)
“Restricted Services” shall mean any commercial banking, savings banking,
mortgage lending, or any similar lending or banking services.



(4)
“Restricted Territory” shall mean anywhere in the geographic area consisting of
the states of the United States in which any of the Affiliated Companies operate
banking offices at any time during the Participant’s employment with First
Financial or any Affiliated Companies.



(5)
“Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term “Solicit” shall
not include general advertisements by an entity with which Participant is
associated or other communications in any media not targeted specifically at any
specific individual described in Section 13(a) or 13(b).



e.
Enforcement; Remedies; Blue Pencil. Participant acknowledges that: (1) the
various covenants, restrictions, and obligations set forth in this Section 13
are separate and independent obligations, and may be enforced separately or in
any combination; (2) the provisions of this Section 13 are fundamental and
essential for the protection of First Financial’s and the Affiliated Companies’
legitimate business and proprietary interests, and the Affiliated Companies
(other than First Financial) are intended third-party beneficiaries of such
provisions; (3) such provisions are reasonable and appropriate in all respects
and impose no undue hardship on Participant; and (4) in the event of any
violation by Participant of any of such provisions, First Financial and, if
applicable, the Affiliated




--------------------------------------------------------------------------------



Companies, will suffer irreparable harm and their remedies at law may be
inadequate. In the event of any violation or attempted violation of any
provision of this Section 13 by Participant, First Financial and the Affiliated
Companies, or any of them, as the case may be, shall be entitled to a temporary
restraining order, temporary and permanent injunctions, specific performance,
and other equitable relief, without any showing of irreparable harm or damage or
the posting of any bond, in addition to any other rights or remedies that may
then be available to them, including, without limitation, money damages and the
cessation of the payment or provision of the issuance of stock awards as
contemplated under Section 6. If any of the covenants set forth in this
Section 13 is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining such covenants shall not be affected thereby.


(1)
Employment Claims. In return for the benefits that Participant may receive under
this Stock Agreement and for continued employment, Participant agrees not to
commence any action or suit related to Participant’s employment by Bancorp or an
Affiliated Company:



f.
More than six months after the termination of Participant’s employment, if the
action or suit is related to the termination of Participant’s employment; or



g.
More than six months after the event or occurrence on which Participant’s claim
is based, if the action or suit is based on an event or occurrence other than
the termination of Participant’s employment.



Participant agrees to waive any statute of limitations that is contrary to this
paragraph.


14.
Notices. Each notice relating to this Stock Agreement must be in writing and
delivered in person or by registered mail to First Financial at its office, 255
East Fifth Street, Suite 700, Cincinnati, Ohio 45202, attention of the
Secretary, or at such other place as First Financial has designated by notice.
All notices to the Participant or other person or persons succeeding to his or
her interest will be delivered to the Participant or such other person or
persons at the Participant's address as specified in a notice filed with First
Financial.



15.
Determinations of First Financial Final. Any dispute or disagreement which
arises under, as a result of, or in any way relates to the interpretation or
construction of this Stock Agreement or the Plan will be determined by the Board
of Directors of First Financial (or any successor corporation) or by the
Committee, as determined by the Board of Directors of First Financial. The
Participant hereby agrees to be bound by the terms of the Plan and accept any
determination by the Board of Directors (or the Committee, as applicable) in
administering the Plan and this Agreement as final, binding and conclusive for
all purposes.



16.
Successors. All rights under this Stock Agreement are personal to the
Participant and are not transferable except that in the event of the
Participant's death, such rights are transferable to the Participant's legal
representatives, heirs or legatees. This Stock Agreement will inure to the
benefit of and be binding upon First Financial and its successors and assigns.



17.
Obligations of First Financial. The liability of First Financial under the Plan
and this Stock Agreement is limited to the obligations set forth therein. No
term or provision of the Plan or this Stock Agreement will be construed to
impose any liability on First Financial in favor of the Participant with




--------------------------------------------------------------------------------



respect to any loss, cost or expense which the Participant may incur in
connection with or arising out of any transaction in connection therewith.


18.
No Employment Rights. Nothing in the Plan or this Stock Agreement or any related
material shall give the Participant the right to continue in the employment of
First Financial or any subsidiary of First Financial or adversely affect the
right of First Financial or any subsidiary of First Financial to terminate the
Participant’s employment with or without cause at any time.



19.
Governing Law. This Stock Agreement will be governed by and interpreted in
accordance with the laws of the State of Ohio.



20.
Plan. The Plan will control if there is any conflict between the Plan and this
Stock Agreement and on any matters that are not contained in this Stock
Agreement. A copy of the Plan has been provided to the Participant and is
incorporated by reference and made a part of this Stock Agreement. Capitalized
terms used but not specifically defined in this Stock Agreement will have the
definitions given to them in the Plan.



21.
Entire Agreement. This Agreement and the Plan supersede any other agreement,
whether written or oral, that may have been made or entered into by the
Corporation and/or any of its subsidiaries and the Grantee relating to the
shares of restricted Common Stock that are granted under this Agreement. This
Agreement and the Plan constitute the entire agreement by the parties with
respect to such matters, and there are no agreements or commitments except as
set forth herein and in the Plan. The terms of this Agreement do not replace or
supersede the terms of any agreement or incentive compensation arrangement the
Grantee is subject to that includes provisions concerning confidentiality,
non-competition or non-solicitation by the Grantee (a “non-solicitation
agreement”). Any non-solicitation agreement that Grantee is subject to shall
remain in full force and effect as written without impact from this Agreement.



22.
Captions; Counterparts. The captions in this Stock Agreement are for convenience
only and will not be considered a part of or affect the construction or
interpretation of any provision of this Stock Agreement. This Stock Agreement
may be executed in any number of counterparts, each of which will constitute one
and the same instrument.



IN WITNESS WHEREOF, this Agreement for Performance Stock Award has been executed
and dated by the parties hereto as of the day and year first above written.


FIRST FINANCIAL BANCORP.
    


By:     ______________________________________


Title:     






<Enter Employee Name>



--------------------------------------------------------------------------------



By clicking on the “I ACCEPT” button where this Agreement appears in Merrill
Lynch Benefits Online, or “BOL,” you are electronically signing this Agreement,
and thus, agreeing to all of the terms and conditions of this Agreement.


Performance Stock Award (2012 Plan)

